Judgment, Supreme Court, New York County (Harold Rothwax, J.), rendered July 7,1993, convicting defendant, upon his plea of guilty, of burglary in the second degree, and sentencing him, as a second felony offender, to a term of 6 to 12 years, to run concurrently to a term of 2 to 4 years for an unrelated conviction, unanimously affirmed.
Defendant absconded in 1983, after pleading guilty to burglary in the second degree. Thereafter, he was arrested and convicted of various crimes in several different counties, using aliases and false pedigrees, and repeatedly jumped bail. While *244the 10-year delay in imposing sentence was considerable, it was attributable almost entirely to defendant’s evasive conduct and only slightly to delays in obtaining presentencing reports, and accordingly was not unreasonable (People v Purtell, 225 AD2d 496, ,lv denied 88 NY2d 940). Concur—Sullivan, J. P., Rosenberger, Rubin, Kupferman and Williams, JJ.